Name: Commission Regulation (EEC) No 957/89 of 13 April 1989 adjusting the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/26 Official Journal, of the European Communities 14. 4. 89 COMMISSION REGULATION (EEC) No 957/89 of 13 April 1989 adjusting the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 1889/87 (3), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the drachma during the reference period 5 to 11 April 1989 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1 678/85 (4), as last amended by Regulation (EEC) No 798/89 (*), entail, in accordance with Article 2 of Commission Regulation (EEC) No 31 53/85 {*), as last amended by Regulation (EEC) No 3521 /88 Q, an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece, effective from 17 April 1989 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU - . . . Dra Applicable until 1 ECU - . . . Dra Applicable from 'Pigmeat 166,169 16 April 1989 167,523 17 April 1989* Article 2 This Regulation shall enter into force on 17 April 1989 . [') OJ No L 312, 18 . 11 . 1988, p. 16 . (*) OJ No L 164, 24. 6. 1985, p. 6 . (3) OJ No L 182, 3 . 7. 1987, p. 1 . (4) OJ No L 164, 24. 6. 1985, p. 11 . (4 OJ No L 85, 30. 3 . 1989, p. 24 . (*) OJ No L 310, 21 . 11 . 1985, p. 4. n OJ No L 307, 12. 11 . 1988 , p. 28 . 14. 4. 89 No L 102/27Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission